DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
The response filed on 2/17/21 to the restriction requirement of 12/18/20 has been received.  Applicant has elected the following species: measuring/determining/detecting the combination of CA19-9, TIMP1, and LRG1.  Because Applicant did not distinctly and specifically point out any errors in the restriction requirement, the election has been treated as an election without traverse (MPEP 818.03(a)).  
The following species have ben rejoined: (1) measuring/determining/detecting CA19-9; (2) measuring/determining/detecting TIMP1; and (3) measuring/determining/detecting LRG1.
Claims 1, 24, 28, 35-38, 40-42, 44, 48, 58, 59, 62, 65, 70, 73, 78, and 79 are pending.
Claims 35-38, 40-42, 44, and 48 are withdrawn from further consideration by the examiner under 37 CFR 1.142(b) as being drawn to a non-elected invention.
Claims 1, 24, 28, 58, 59, 62, 65, 70, 73, 78, and 79 are currently under consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24, 28, 62, and 79 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 24 and 28 are rejected because claim 24 recites “…wherein…the assignment of having pancreatic ductal adenocarcinoma or not having pancreatic ductal adenocarcinoma…”.  There is insufficient antecedent basis “the assignment of having pancreatic ductal adenocarcinoma or not having pancreatic ductal adenocarcinoma” in the claims.

Claim 62 recites “…wherein the AUC….or wherein the AUC….”  There is insufficient antecedent basis for both instances of “the AUC” in the claim.

Claim 79 recites “…one of these high risk groups.”  There is insufficient antecedent basis for “these high risk groups” in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 24, and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pan et al (Journal of Proteome Research, 2011, 10: 2359-2376).
Pan et al teaches a method comprising measuring (at substantially the same time or in a stepwise manner) levels of CA19-9 antigen, TIMP1 antigen, or LRG1 antigen in a biological sample from a patient wherein elevated amounts (relative to a reference patient or group that does not have PDAC, including patients with pancreatitis) of the antigens classifies the patient as having pancreatic ductal adenocarcinoma (PDAC) (Figure 5 and Table 1, in particular). A patient having PDAC is a patient “susceptible to” PDAC. The method of Pan et al comprises inclusion of patient history information wherein the history information is as having pancreatic ductal adenocarcinoma or not having pancreatic ductal adenocarcinoma (Table 1, in particular). The method of Pan et al further comprises administering an alternate diagnostic test for a patient assigned as having pancreatic ductal adenocarcinoma wherein the test is assaying biomarkers in addition to CA19-9 antigen, TIMP1 antigen, and LRG1 antigen (see Table 1, in particular). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 24, 28, 58, 59, 65, 70, 73, 78, and 79 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al (Journal of Proteome Research, 2011, 10: 2359-2376) as applied to claims 1, 24, and 28 above, and further in view of Ben et al (Diabetes Metab Res Rev, 2012, 28: 169-176), Etzioni et al (Nature Reviews, 2003, 3: internet pages 1-10) and Mercer (Immunol Ser, 1990, 53: 39-54).
The teachings of Pan et al are discussed above.  
Pan et al does not specifically teach administering a chemotherapeutic drug, radiation, and/or surgery.  However, these deficiencies are made up in the teachings of Ben et al, Etzioni et al, and Mercer.
Ben et al teaches that, while progress has been made in the therapy of PDAC, resection of a PDAC tumor offers the only cure (page 169, in particular). Ben et al further teaches diabetes mellitus (DM) is associated with pancreatic cancer and DM is considered a risk factor contributing to the development of PDAC and/or a consequence of PDAC (page spanning pages 169-170). Ben et al further teaches 63.1 years as a mean age of PDAC patients with DM (Table 1, in particular) and 60.6 years as a mean age of PDAC patients without DM (page 172, in particular).
Etzioni et al teaches motivation for early detection of tumor markers in order to detect tumors before they spread and become incurable (page 1 and Table 1, in particular). Etzioni et al further teaches that the power of combining multiple tumor markers for diagnosis to improve specificity and sensitivity has been known in the art (Box 2, in particular). Mercer teaches that the use of multiple markers to create a panel of tumor markers for diagnosis in order to improve sensitivity and specificity is known (page 39, in particular). Mercer teaches the 
One of ordinary skill in the art would have been motivated with an expectation of success to detect and curative a subject with PDAC by performing a combined method comprising detecting any combination of CA19-9 antigen, TIMP1 antigen, and/or LRG1 antigen PDAC biomarkers of Pan et al in a biological sample from just any subject suspected of having PDAC (including a high-risk subjects over 50 years old with DM) and diagnose said subject as having PDAC when the biomarkers are elevated (relative to a reference patient or group that does not have PDAC as taught by, Pan et al) and then resect the PDAC tumor in subjects diagnosed with PDAC because Pan et al teaches CA19-9 antigen, TIMP1 antigen, and/or LRG1 antigen are PDAC biomarkers that are elevated in subjects with PDAC and Ben et al teaches resection of a PDAC tumor offers the only cure. 
In regards to said combined method comprising detecting the elected combination of CA19-9 antigen, TIMP1 antigen, and LRG1 antigen, one would have been motivated to use said combination of markers because such a combination is merely a "predictable use of prior art elements according to their established functions." KSR, 550 U.S. at 417. Further, in a non-precedential decision, the BPAI stated that “…the ordinary artisan would have been motivated to test multiple proteins in order to confirm the diagnosis based on a single protein. Such a combination is merely a “predictable use of prior art elements according to their established functions.”…” (see page 14 of Appeal No 2012008274). Further, the BPAI acknowledges Mercer teaches that “the use of multiple markers for cancer diagnosis provides significant gains in 
Further, noting claims 58, 59, 65, 70, 73, 78, and 79 only require one active method step (a treatment step), one of skill in the art would have been motivated with an expectation of success to treat any subject with PDAC by performing tumor resection because Ben et al teaches resection of a PDAC tumor offers the only cure.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     
  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 24, and 28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception(s) (i.e., a law of nature, a natural phenomenon, and/or an abstract idea) without significantly more. The rationale for this determination is explained below:
Claims 1, 24, and 28 are directed to a natural phenomenon because the claims recite a natural phenomenon (“Step 2A prong one”) and the judicial exception(s) is/are not integrated into a practical application (“Step 2A prong two”). The “natural phenomenon” is: levels of recited antigens correlate with susceptibility to PDAC. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial the interim Guidance). 
MPEP 2106.05(d)(II) provides a non-limiting list of laboratory techniques recognized by courts as well-understood, routine, conventional activity. These techniques include:
i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Recited active steps of the claims impose no meaningful limit on the scope of the claims, implicate a relevant pre-existing audience, and are recited at a high level of generality such that substantially all methods of measuring a level of CA19-9 antigen, TIMP1 antigen, and/or LRG1 antigen in just any biological sample from a subject would conventionally and routinely perform such steps. Here, the claims do not contain any significant additional elements or steps beyond the observation of judicial exception(s) present when performing routine and conventional methods. Further, reciting levels of recited antigen correlate with PDAC is not truly part of the Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2117 (2013). The claims do not recite something “significantly more” than the judicial exception(s); rather, the claims “simply inform” the natural phenomenon to one performing routine active method steps and do not amount to significantly more than the judicial exception(s). See the 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618) (“the interim Guidance”). It is further noted the interim Guidance is consistent with the Federal Circuit’s 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787.  The examiner can normally be reached on M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN E AEDER/Primary Examiner, Art Unit 1642